DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on October 11, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0389846 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1, 3-10, 12-18, and 20-23 are pending in this case. Claims 1, 10, and 18 were amended. Claims 1, 10, and 18 are the independent claims. Claims 1, 3-10, 12-18, and 20-23 are rejected.

Double Patenting




In view of the amendments, the Examiner withdraws the nonstatutory double patenting rejections of claims 1, 10, and 18 over U.S. Patent No. 10,733,260, in view of U.S. Patent Application Publication No. 2017/0339250 A1 (hereinafter Momchilov), further in view of U.S. Patent Application Publication No. 2015/0324479 A1 (hereinafter Seidle).  

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-10, 12, 13, 15-18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0339250 A1, filed by Momchilov et al., on March 29, 2017, and published on November 23, 2017 (hereinafter Momchilov), in view of U.S. Patent Application Publication No. 2015/0324479 A1, filed by Seidle, Jr. et al., on May 7, 2014, and published on November 12, 2015 (hereinafter Seidle), further in view of U.S. Patent No. 8,726,182 B1, issued to Murphy et al., on May 13, 2014, and filed on September 1, 2009 (hereinafter Murphy).

With respect to independent claim 1, Momchilov discloses a method in a computing device, comprising: 
Executing a first browser on the computing device, the first browser having an open browser window; Momchilov discloses a computing device executing a first browser having an open browser window (see Momchilov, Figs. 11, 13, and 14; see also, Momchilov, paragraphs 0076-0077 [describing applications, including web applications, that are local/native (on the user device) or remote/virtual (on the server); for remote applications, the user inputs are received at the client and transmitted to the server for execution and the resulting graphical output is transmitted back to the user device for presentation], 0116-0119 [describing use cases for accessing resources via a native or virtual browser based on determinations that a resource is, or is not, not supported by the native browser], 0153 [local device/browser receives a request for a first URL, and determination is made as to whether the URL is natively supported (in this example, it is not)], and 0174 [describing the process of receiving a request for a URL that is natively supported, and is presented in an open browser window, such as in Fig. 14]).
Receiving a request at the first browser to navigate to a first page; Momchilov discloses receiving a request to navigate to a first webpage (see Momchilov, paragraphs 0153 and 0174, described supra).
Determining that the first page is incompatible with the first browser and compatible with a second browser; Momchilov discloses determining that a page is incompatible with the first browser (not supported by the native browser) but is compatible with a second browser (supported by a virtualized hosted browser) (see Momchilov, paragraphs 0154-0156 [describing various ways to determine if a page is not natively supported: as defined by a policy or blacklist, detection of a failure to load elements such as items, scripts, plug-ins, web page corresponds to a stub application, etc.]; see also, Momchilov, paragraphs 0076-0077, 0116-0119, and 0153, described supra).
Sending… to a virtual machine an invocation request to invoke an instance of the second browser executing on the virtual machine, the virtual machine executing on a remote computing device that is communicatively coupled to the computing device via a network; Momchilov discloses sending an invocation request to a remote virtual machine to launch an instance of a second browser executing on the remote virtual machine (see Momchilov, Figs. 3 and 11; see also, Momchilov, paragraphs 0049 [client device displays output from an application executing remotely], 0055-0065 [describing the architecture of the virtualization server of Fig. 3], 0144 [describing the method of Fig. 10, in which, responsive to a determination that a page is not natively supported, requests invocation of the second browser by a virtual machine generated by the virtualization server], 0147 [virtualization server invokes a hosted browser to render natively unsupported content and send to the user devices for display], 0157-0158 [responsive to the determination that the URL is not natively supported, a connection is opened to the virtualization server, and an instance of a hosted browser is launched], and 0175 [describing the method of Fig. 15]; see also, Momchilov, paragraphs 0076-0077 and 0116, described supra).
Although Momchilov discloses sending the invocation request from the first device to the virtualization server (see Momchilov, paragraphs 0144, 0147, 0157-0158, and 0175, described supra), Momchilov fails to expressly disclose the sending the invocation request by the first browser.
	However, Seidle teaches a first web browser with an embedded browser plugin that, upon determination that the first browser is unable or incompatible with the webpage requested, intercepts the open() call, identifies a compatible browser, and sends the webpage request to the identified, compatible browser (see Seidle, Figs. 2A-B; see also, Seidle, paragraphs 0013 [implemented via a browser plugin in the first browser which intercepts calls to open browser windows], 0014 [existing local browsers are identified upon launching of the browser, including attributes/capabilities for each browser engine, and, upon intercepting an open() call, identify the appropriate browser for rendering the document], 0017 [the plugin may open a new window or use an existing window to render the document], 0026 [upon detection of a trigger event, the browser plugin performs certain actions], 0031-0033 [describing the embodiment of Fig. 2A, where the plugin, operating within the context of a first browser, communicates with a second browser plugin operating within a second browser, determine that the second browser is more compatible for rendering the document, determine if the second browser is running (if not, the first browser can send an invocation command to launch the second browser), and render the document using the second browser], and 0037-0038 [describing the embodiment of Fig. 2B, where the plugin, operating within the context of a first browser, intercepts the open() call, and determines that the document should be rendered via a second browser, determine if the second browser is running (if not, the first browser can send an invocation command to launch the second browser), and render the document using the second browser]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Momchilov and Seidle before him before the effective filing date of the claimed invention, to modify the method of Momchilov to incorporate the first browser sending the invocation request to instantiate the second web browser, as taught by Seidle. One would have been motivated to make such a combination because this solves the known problem of different browsers having different rendering and operational capabilities, and seamlessly determines the best browser based on the determined webpage, as taught by Seidle (see Seidle, paragraph 0011 [“While certain browsers support a common set of standards and features, the browsers may nevertheless differ in supporting various advanced features. For example, Firefox.RTM. and Microsoft Internet Explorer.RTM. (MSIE) may differ in rendering markup and/or scripting language code fragments containing certain markup and/or scripting language constructs. Thus, certain web applications may be designed to be executed by a particular browser.”]).
	Momchilov, as modified by Seidle, further teaches
Issuing, by the first browser to the second browser via the network, a navigation request comprising a uniform resource locator (URL) of the first page; Momchilov further teaches issuing navigation requests comprising a URL of the first page (see Momchilov, paragraphs 0153-0157, described supra). Additionally, Seidle further teaches that the first browser transmits the requested URL from the first browser to the second browser (see Seidle, paragraphs 0013-0014, 0031-0033, and 0037-0038, described supra).
Receiving content of the first page displayed by the instance of the second browser…; Momchilov further teaches receiving content of the first page as rendered from the second browser (see Momchilov, paragraphs 0144-0148 [describing the method of Fig. 10, where the client browser makes a request for a first website, a determination is made as to compatibility, when it is not compatible, an invocation request to a remote VM is made to instantiate a hosted browser, which retrieves the requested website and transmits the rendered output to the client browser] and 0160-0161 [describing steps 2111 and 1212, where the requested website content is retrieved by the second browser and sent to the client browser]; see also, Momchilov, paragraphs 0077 and 0116, described supra). 
Momchilov and Seidle fail to further teach the host browser receiving status information associated with the first page.
	However, Murphy teaches a multi-stage throbber that discovers status information associated with the request page and presents a multi-stage throbber within the tab or window associated with the loading webpage (see Murphy, Figs. 3A-C; see also, Murphy, col. 2, lines 24-32 [defining the throbber as an element with different visual appearances based on different determined properties of the detected status, such as size, length, color, opacity, animations, etc.], col. 2, lines 61-67 [throbber is used within the context of a browser], col. 3, lines 31-65 [describing the generation of the throbber, including state analyzer, progress evaluator, throbber stage identifier, and renderer], col. 4, lines 40-48 [throbber may be an hourglass, spinning wheel, circular arrow, icon, image, text, of figure which can be predetermined by the browser], and col. 6, lines 16-21 [during presentation, the throbber can be rendered within the loading tab, or the user can specify the location]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Momchilov, Seidle, and Murphy before him before the effective filing date of the claimed invention, to modify the method of Momchilov, as modified by Seidle, to incorporate determining status of a request web page, as taught by Murphy, in order to present the throbber. One would have been motivated to make such a combination because this solves the known problem of different browsers having different rendering and operational capabilities, and seamlessly determines the best browser based on the determined webpage, as taught by Murphy (see Murphy, col. 1, lines 34-36 [“Embodiments of the present invention relate to multi-stage throbbers that can be used to communicate stages of progress of resource loading in browsers to users.”]).
Momchilov, as modified by Seidle and Murphy, further teach 
Rendering the received content and the status information in the open browser window, the status information being reflected by a user interface element utilized by the first browser; Momchilov further teaches rendering the received content within the open window of the first browser in a seamless manner, and can do so using the local browser elements (see Momchilov, paragraphs 0134-0135 [an advanced feature is to use local user interface controls for mixed local and remote browsing, using the native WebView controls presenting the local browser UI controls and graphical objects while rendering the remote browser content]; see also, Momchilov, paragraphs 0116, 0144-0148, and 0160-0161, described supra). Additionally, Seidle further teaches that the content rendered by the second browser can be presented within the frame container of the first browser (see Seidle, paragraphs 0031-0033 and 0037-0038, described supra). Additionally, Murphy further teaches rendering the status information via the multi-stage throbber (see Murphy, Figs. 3A-C; see also, Murphy, col. 2, lines 24-32, col. 2, lines 61-67, col. 3, lines 31-65, col. 4, lines 40-48, and col. 6, lines 16-21, described supra).

With respect to dependent claim 3, Momchilov, as modified by Seidle and Murphy, teaches the method of claim 1, as described above.
	Momchilov further teaches the method, further comprising: providing an address of the first page to the instance of the second browser via a first communication channel established between the first browser and the instance of the second browser.
	Momchilov further teaches passing the page address to the second browser via an established communication channel (see Momchilov, paragraphs 0050 [communication between the browsers can be implemented using various protocols such as Independent Computing Architecture or Remote Desktop Protocol], 0089-0092 [describing the inter process communication channels used for the client browser and the hosted browser to communicate with each other], and 0115 [describing virtual channels as a manner of communication]).
	Additionally, Seidle further teaches using established communication methods to send and receive data, such as URLs, navigation commands, etc., between the two browsers (see Seidle, paragraphs 0031-0033 and 0037-0038, described supra, claim 1).

With respect to dependent claim 4, Momchilov, as modified by Seidle and Murphy, teaches the method of claim 3, as described above.
	Momchilov further teaches the method wherein receiving the content of the first page comprises: 
Receiving the content via a second communication channel established between the first browser and the instance of the second browser; Momchilov further teaches receiving the page content via a second communication channel (see Momchilov, paragraphs 0089-0092 [describing the use of a plurality of different channels and protocols for the bidirectional communication]).
Rendering the content of the first page over a display window region of a tab in the open browser window of the first browser; Momchilov further teaches rendering the content over a window display region of a tab (see Momchilov, Figs. 13 and 14; see also, Momchilov, paragraphs 0166 [website can be resented within a new tab or an existing tab] and 0171-0173 [further describing the use of tabs within the client browser]).
With respect to dependent claim 6, Momchilov, as modified by Seidle and Murphy, teaches the method of claim 4, as described above.
	Momchilov and Seidle further teach the method 
Wherein the content of the first page comprises graphics information representative of the content of the first page, Momchilov further teaches the content comprising graphic content of the first page (see Momchilov, paragraphs 0116, 0144-0148, and 0160-0161, described supra, claim 1). Additionally, Seidle further teaches that the content rendered by the second browser can be presented within the frame container of the first browser (see Seidle, paragraphs 0031-0033 and 0037-0038, described supra, claim 1).
Wherein rendering the content of the first page comprises: 
Generating an image based on the graphics information; Momchilov further teaches the content comprising a generated image of the first page as rendered by the second browser (see Momchilov, paragraphs 0116, 0144-0148, and 0160-0161, described supra, claim 1). 
Rendering the image over the display window region of the tab in the open browser window of the first browser; Momchilov further teaches the content comprising graphic content of the first page as presented within the open window of the client browser (see Momchilov, paragraphs 0116, 0144-0148, and 0160-0161, described supra, claim 1). Seidle further teaches that the content rendered by the second browser can be presented within the frame container of the first browser (see Seidle, paragraphs 0031-0033 and 0037-0038, described supra, claim 1).

With respect to dependent claim 7, Momchilov, as modified by Seidle and Murphy, teaches the method of claim 1, as described above.
	Momchilov and Singleton further teach the method, further comprising: 
Receiving a request at the first browser to navigate to a second page; Momchilov further teaches receiving a request to navigate to another (second, third, etc.) page (see Momchilov, paragraphs 0167-0174 [describing steps 1217-1224 of Fig. 12, in which the user makes additional website navigation requests, which are transmitted to the hosted browser, processed, retrieved, and the rendered image content transmitted back to the client browser]).
Determining that the second page is incompatible with the first browser and compatible with the second browser; Momchilov further teaches performing the compatibility check for each navigation request (see Momchilov, paragraphs 0167-0174, described supra). Additionally, Seidle further teaches performing the compatibility check for each navigation request (see Seidle, paragraphs 0013-0014, 0031-0033, and 0037-0038, described supra, claim 1).
Sending, by the first browser, an address of the second page to the instance of the second browser via a first communication channel; Momchilov further teaches transmitting the navigation request to the hosted browser via the first channel (see Momchilov, paragraphs 0167-0174, described supra; see also, Momchilov, paragraphs 0089-0092, described supra, claim 4). Additionally, Seidle further teaches transmitting the URL of the document via the first channel (see Seidle, paragraphs 0031-0033 and 0037-0038, described supra, claim 1).
Receiving content of the second page displayed by the instance of the second browser; Momchilov further teaches receiving content of the first page as it would be rendered by the second browser (see Momchilov, paragraphs 0167-0174, described supra; see also, Momchilov, paragraphs 0116, 0144-0148, and 0160-0161, described supra, claim 1). 
Rendering the received content in the open browser window; Momchilov further teaches the content comprising graphic content of the second page as presented within the open window of the client browser (see Momchilov, paragraphs 0116, 0144-0148, and 0160-0161, described supra, claim 1). Additionally, Seidle further teaches rendering the second page in the client browser as if it was natively rendered in the open window of the client browser (see Seidle, paragraphs 0031-0033 and 0037-0038, described supra, claim 1).

With respect to dependent claim 8, Momchilov, as modified by Seidle and Murphy, teaches the method of claim 7, as described above.
	Momchilov further teaches the method wherein the first page is rendered in a first browser window of the instance of the second browser, wherein the second page is rendered in a second browser window of the instance of the second browser, wherein the received content of the first page is displayed over a display window region of a first tab of the open browser window, and wherein the received content of the second page is displayed over a display window region of a second tab of the open browser window.
	Momchilov further teaches that additional pages are rendered in successive windows of the hosted browser, but the received pages can be viewed in the same manner as the first page (e.g., as an overlay over an open window of the browser) but in one or more tabs (see Momchilov, Figs. 13 and 14; see also, Momchilov, paragraphs 0166 and 0171-0173, described supra, claim 4; see also, Momchilov, paragraphs 0167-0174, described supra, claim 7).

With respect to dependent claim 9, Momchilov, as modified by Seidle and Murphy, teaches the method of claim 8, as described above.
	Momchilov further teaches the method, further comprising: 
Detecting input that causes the second tab to be active; Momchilov further teaches selecting the one of the client browser tabs (see Momchilov, Figs. 13 and 14; see also, Momchilov, paragraphs 0167-0174, described supra, claim 7).
Sending, via the first communication channel, a message to the instance of the second browser that causes the second browser window to be active; Momchilov further teaches sending the input through the communications channel to the instance of the second browser where the inputs are transmitted to the appropriate page for execution by the hosted browser (see Momchilov, paragraphs 0167-0174, described supra, claim 7).
Detecting user input with respect to the content displayed over the display window region of the second tab; Momchilov further teaches detecting user input within the second tab (e.g., user interaction with the displayed content (see Momchilov, paragraphs 0167-0174, described supra, claim 7).
Providing, via the first communication channel, the user input to the instance of the second browser, the provided user input being applied to the second browser window; Momchilov further teaches processing the detected inputs received at the client browser by the second browser and transmitting the results to the first browser for display (see Momchilov, paragraphs 0167-0174, described supra, claim 7).

Independent claim 10, and its responsive dependent claims 12, 13, and 15-17, recite a system, comprising: at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising the method of independent claim 1, and its respective dependent claims 3, 4, and 6-8. Accordingly, independent claim 10, and its respective dependent claims 12, 13, and 15-17, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 3, 4, and 6-8, which are incorporated herein.

Independent claim 18, and its respective dependent claims 20, 21, and 23, recite a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device, perform the method of independent claim 1, and its respective dependent claims 3, 4, and 6. Accordingly, independent claim 18, and its respective dependent claims 20, 21, and 23, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 3, 4, and 6, which are incorporated herein.

Claims 5, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov, in view of Seidle, further in view of Murphy, further in view of U.S. Patent Application Publication No. 2009/0210482 A1, filed by Wynn et al., on February 19, 2008, and published on August 20, 2009 (hereinafter Wynn).

With respect to dependent claim 5, Momchilov, as modified by Seidle and Murphy, teaches the method of claim 4, as described above.
Although Momchilov and Seidle teach the use of a plurality of communication channels (see Momchilov, paragraphs 0089-0092, described supra, claim 3; see also, Seidle, paragraphs 0044 and 0078, described supra, claim 3), Momchilov, Seidle, and Murphy fail to further teach the method wherein the first communication channel is a dynamic virtual channel (DVC), and wherein the second communication channel is a remote applications integrated locally (RAIL) communication channel.
	However, Wynn teaches using an outgoing dynamic virtual channel to transmit to a remote application, and a RAIL channel to receive operations from the remote application (see Wynn, Fig. 4; see also, Wynn, paragraphs 0017 [example of direct mode computing uses RAIL for communication], 0043 [can be applied to any application hosted by the server that generates graphical output], 0045 [drawing commands are targeted for particular applications and surfaces that occupy the render target], 0046 [the Remote Desktop Protocol can use a dynamic virtual channel to pass commands to the server], and 0067 [using a RAIL window manager, the server and the client can create and manage windows and track target windows to remote the output to the correct target windows]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Momchilov, Seidle, Murphy, and Wynn before him before the effective filing date of the claimed invention, to modify the method of Momchilov, as modified by Seidle and Murphy, to incorporate DVC and RAIL communication channels as taught by Wynn to communicate with the remote application. One would have been motivated to make such a combination because this provides a uniform model to transmit and receive requests and commands, as taught by Wynn (see Wynn, paragraph 0015 [“Remoting based systems such as those based on a [TERMINAL SERVICES] system allow a computing device, for example, a server device or server, to host applications for remote access by one or more remote client devices. Remoting of applications involves generating an output, associated with the application running on the server device, at the client devices. Therefore, at the client device or client, the generated output simulates the working environment of the server. Users associated with the client devices can utilize the applications hosted on the server device as if they were directly working on the server device.”]).

Dependent claim 14 recites a system, comprising: at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising the method of dependent claim 5. Accordingly, dependent claim 14 is rejected under the same rationales used to reject dependent claim 5, which are incorporated herein.

Dependent claim 22 recites a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device, perform the method of dependent claim 5. Accordingly, dependent claim 22 is rejected under the same rationales used to reject dependent claim 5, which are incorporated herein.

Response to Arguments
Applicants’ arguments with respect to claims   have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 7,895,296 B1 (Locally executing web applications using native container objects, windows, and controls).
U.S. Patent Application Publication No. 2002/0113812 A1 (Unified multi-application dynamic multimedia based GUI using web browsers).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173